Citation Nr: 0940379	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability other than post traumatic stress 
disorder (PTSD), to include bipolar disorder and obsessive 
compulsive disorder.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for obesity or an 
eating disorder, including as secondary to a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1994 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In August 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  The Board noted in its 
August 2007 remand that the Veteran initially had indicated 
in April 2005 both that he wanted a Board hearing and that he 
did not want a hearing unless one was required.  The Board 
concluded in August 2007 that, because there was no 
requirement for a Board hearing, the Veteran's hearing 
request was deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2009).

In a letter date-stamped as received by the RO later in 
August 2007, the Veteran stated again that he did not want to 
have a Board hearing unless he is required to have one.  He 
also requested a videoconference Board hearing.  Because the 
Veteran has stated again that he does not want to have a 
Board hearing unless he is required to have one, and because 
there is no requirement that a hearing be held, the Board 
again finds that the Veteran's hearing request is withdrawn.  
Id.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a 
review of the medical evidence.  The medical evidence 
indicates that the Veteran has been diagnosed as having 
bipolar disorder and obsessive compulsive disorder.  Thus, 
the claims of service connection for PTSD and for an acquired 
psychiatric disability other than PTSD, to include bipolar 
disorder and obsessive compulsive disorder, are as stated on 
the title page of this decision.

Unfortunately, this entire appeal must be REMANDED again to 
the RO/AMC.  VA will notify the Veteran if further action is 
required on his part.


REMAND

The Veteran essentially has contended that his current 
psychiatric disabilities, to include PTSD, bipolar disorder, 
and obsessive compulsive disorder, were caused by in-service 
abuse from his fellow soldiers and officers.  He has 
contended that this in-service abuse consisted of being 
perceived as a homosexual, having sexual comments directed 
toward him, and being sexually assaulted.  He has alleged 
that he was physically and sexually assaulted the day before 
his scheduled discharge from active service, although he 
stated that he did not file a report at the time of this 
incident because he believed that it would be ignored.  He 
also has alleged that his current psychiatric disabilities, 
to include PTSD, bipolar disorder, and obsessive compulsive 
disorder, caused his current obesity or eating disorder.

In its August 2007 remand, the Board noted that the Veteran's 
service connection claim for PTSD was based on personal 
assault.  See Board remand dated August 13, 2007, at pp. 8-
10.  Citing Patton v. West, 12 Vet. App. 272 (1999), the 
Board outlined in detail the applicable VA development 
procedures for a personal assault PTSD claim.  Id.  The Board 
then directed that the RO/AMC conduct appropriate development 
on the Veteran's PTSD personal assault claim.  Id., 
at pp. 12-13.  A review of the claims file shows that this 
requested development has not occurred.

The Board also directed the RO/AMC in its August 2007 remand 
to schedule the Veteran for a VA psychiatric examination to 
determine the nature and etiology of all of his claimed 
psychiatric disabilities.  Id., at pp. 13-15.  The Veteran 
notified VA of a "new" mailing address later in August 
2007.  Curiously, the Veteran's "new" mailing address was 
the same one where the Board's August 2007 remand had been 
mailed to him earlier that same month.  

A review of the claims file shows that the Veteran was 
scheduled for a VA examination in June 2009 but he failed to 
report.  A copy of the VA examination notice letter dated on 
June 23, 2009, shows that it was sent to the Veteran at a 
P.O. Box which was different from the P.O. Box where the 
Board's August 2007 remand was mailed to him.  Other VA 
correspondence dated subsequent to the Board's August 2007 
remand was sent to the Veteran at two different mailing 
addresses.  In any event, it appears that the June 2009 VA 
examination notice letter was mailed to the Veteran at an 
incorrect mailing address.  Further, in a VA Form 119, 
"Report of Contact," dated on July 20, 2009, the Veteran 
reported that he was in the state of Colorado temporarily and 
would like to schedule his VA examination at the VA Medical 
Center in Denver, Colorado.  In a September 2009 Post-Remand 
Brief, the Veteran's service representative indicated that 
the Veteran was homeless.  The burden is on the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him.  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993) Under the specific circumstances of this 
case, however, it is the undersigned's judgment that the 
RO/AMC must attempt to obtain the Veteran's current mailing 
address and then reschedule him for VA psychiatric 
examination to determine the nature and etiology of all of 
his alleged psychiatric disabilities.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

The Veteran is advised that failing to report for this 
rescheduled examination could result in adverse consequences, 
including the denial of his claims.  See 38 C.F.R. § 3.655 
(2009).

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  The RO/AMC is not free to ignore the Board's remand 
directives.  It was error for the RO/AMC to re-certify this 
appeal to the Board in August 2009 without complying with the 
August 2007 remand instructions.  Given this error, another 
remand is required.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After confirming the Veteran's current 
mailing address, contact the Veteran and 
his service representative and ask them to 
identify all VA and non-VA clinicians who 
have treated him for PTSD, an acquired 
psychiatric disability other than PTSD, to 
include bipolar disorder and obsessive 
compulsive disorder, and/or obesity or an 
eating disorder since August 2007.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  As requested in the Board's August 
2007 remand, the RO/AMC should develop the 
Veteran's PTSD claim based on personal 
assault as outlined in VA Adjudication 
Procedure Manual M21-1MR, Part III, 
Subpart iv, Chapter 4, Section H30.  The 
RO/AMC should issue the Veteran and his 
service representative a VCAA notice 
letter which contains applicable notice 
regarding PTSD claims based on personal 
assault.  See also 38 C.F.R. § 3.304(f)(3) 
(2004); Patton v. West, 12 Vet. App. 272 
(1999).

As to the allegation of an in-service 
personal assault, the Veteran should be 
advised that evidence from sources other 
than his service records may corroborate 
his account of the stressor incident.  
Examples of such evidence include, but are 
not limited to, records from law 
enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians, tests for 
sexually-transmitted diseases, and 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to, a request for a transfer 
to another military duty assignment, 
deterioration in work performance, 
substance abuse, episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause, or unexplained 
economic or social behavior changes.  

3.  As requested in the Board's August 
2007 remand, schedule the Veteran for VA 
psychiatric examination to determine 
whether PTSD or an acquired psychiatric 
disability other than PTSD, to include 
bipolar disorder and obsessive compulsive 
disorder, is related to active service and 
whether a psychiatric disability caused or 
aggravated the Veteran's claimed obesity 
or an eating disorder.  The claims folder 
must be made available to the examiner for 
review.

(a)  Based on a review of the claims 
folder and the results of the 
Veteran's examination, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that any currently 
present PTSD is causally linked to any 
incident of or finding recorded during 
service, to include the Veteran's 
alleged in-service sexual assault.  
The stressor supporting the PTSD 
diagnosis must be identified by the 
examiner.

(b)  The examiner also should provide 
an opinion as to whether it is at 
least as likely as not (i.e., a 
50 percent or greater probability) 
that any acquired psychiatric 
disability other than PTSD, to include 
bipolar disorder and obsessive 
compulsive disorder, that is currently 
present began during service or is 
causally linked to any incident of or 
finding recorded during service.

(c) If, and only if, a psychiatric 
disability is related to active 
service, then the examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., a 
50 percent or greater probability) 
that the Veteran has obesity or an 
eating disorder that was caused or 
aggravated by a service-connected 
psychiatric disorder.  

The clinician is further advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

If the examiner determines that the 
Veteran's obesity was aggravated 
beyond its natural progression by a 
service-connected psychiatric 
disability, then the examiner is 
requested to provide an opinion as to 
the approximate baseline level of 
severity of the Veteran's obesity 
(i.e., approximate weight) prior to 
the onset of aggravation.  If it is 
not possible to provide a baseline 
level of the Veteran's disability 
prior to aggravation without resorting 
to speculation, then the examiner 
should so state in the examination 
report.

4.  Thereafter, readjudicate all of the 
Veteran's claims currently on appeal.  If 
any of the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

